DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flexible coupling portion (element 210 of the disclosure) in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation in claim 19 of “providing the first liquid valve and the second 

    PNG
    media_image1.png
    689
    915
    media_image1.png
    Greyscale





Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 15 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of orthogonal is covered by the recitation of “substantially orthogonal” recited in claim 15. Further, the drawings only show that the components are orthogonal, and thus provide no guidance as to what is covered by the recitation of “substantially orthogonal”.
Claims 16-18 depend from claim 15, and thus incorporate the indefiniteness issues thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-3 and 8-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. publication no. 2008/0116222 (Alluigi).
With regard to claim 1, Alluigi discloses positioning a piston (14) in a pressure chamber (deliminated by annular wall 6 of enclosure 4 to define pumping chamber 8, see at least paragraph [0025]) and having a liquid in an initial rest position, wherein in the initial rest position an aspiration hole (opening at the top of the venting duct 12 is considered to be the recited aspiration hole) is separated from the pressure chamber with a first seal of the piston and separated from an outside environment exterior to the container with a second seal of the piston (see annular lip seals 24 and 26 on opposite sides of the aspiration hole in the rest position shown in Fig. 2) and a first liquid valve (flexible end portion 72, see at least paragraphs [0062], [0063]) is closed (see Fig. 2); providing a trigger to be actuated to position the piston in a dispensing position (see trigger 80 discussed at least in paragraphs [0064]-[0068], [0094]), wherein the aspiration hole is separated from the pressure chamber and the first liquid valve is 
	Alluigi discloses the recited structure of claim 1, and thus, even if not explicitly set forth in the disclosure, inherently performs the recited method of claim 1 during the normal operational usage of the disclosed device (see also the discussion of operation of the device of Alluigi at least in paragraphs [0029], [0030], [0039], [0040], [0060], [0063], [0068], [0081], [0094], [0098]-[0100]).
	With regard to claim 2, which depends from claim 1, Alluigi discloses the first liquid valve is a first diaphragm (flexible end portion 72, see Fig. 2) and the second liquid valve is a second diaphragm (flexible annular lip 68, see Fig. 2), wherein the first and second diaphragms open and close during actuation of the trigger (see discussion of operation of the device of Alluigi in at least paragraphs [0029], [0030], [0039], [0040], [0060], [0063], [0068], [0081], [0094], [0098]-[0100]).
With regard to claim 3, which depends from claim 1, Alluigi discloses wherein releasing the trigger further comprises delivering the liquid from the container (see discussion of operation of the device of Alluigi in at least paragraphs [0029], [0030], 

    PNG
    media_image2.png
    569
    790
    media_image2.png
    Greyscale



With regard to claim 8, which depends from claim 1, Alluigi discloses wherein actuating the trigger to position the piston in the dispensing position, the aspiration hole is separated from the pressure chamber with the first seal and the second seal and open to the outside environment (see at least paragraphs [0029], [0030], [0039]).
With regard to claim 9, which depends from claim 1, Alluigi discloses wherein upon actuating the trigger, the piston slides sealingly along a pressure axis of the pressure chamber and the liquid is dispensed through the nozzle along a dispenser axis of the dispenser duct (20), wherein the dispenser axis and the pressure axis are substantially parallel to one another (see discussion of operation of the device of Alluigi in at least paragraphs [0029], [0030], [0039], [0040], [0060], [0063], [0068], [0081], [0094], [0098]-[0100]), and Fig. 2, axis X forms the axis of both the dispensing duct and the pumping chamber, and is therefore “parallel” as it is coincident).
With regard to claim 10, which depends from claim 1, Alluigi discloses wherein upon releasing the trigger, the negative pressure formed in the pressure chamber closes the first liquid valve disposed over an opening in the dispenser duct and opens the second liquid valve disposed over an opening in the pressure chamber and adjacent the secondary liquid aspiration duct (see discussion of operation of the device of Alluigi in at least paragraphs [0029], [0030], [0039], [0040], [0060], [0063], [0068], [0081], [0094], [0098]-[0100]), and annotated Fig. 2 below).

    PNG
    media_image3.png
    524
    793
    media_image3.png
    Greyscale

With regard to claim 11, which depends from claim 1, Alluigi discloses wherein the piston is movable in the pressure chamber between the initial rest position where a volume in the pressure chamber is maximum to the dispensing position where the volume of the pressure chamber is minimum (see discussion of operation of the device of Alluigi in at least paragraphs [0029], [0030], [0039], [0040], [0060], [0063], [0068], [0081], [0094], [0098]-[0100]).
With regard to claim 12, which depends from claim 1, Alluigi discloses wherein upon actuating the trigger to position the piston in the dispensing position, the second liquid valve remains closed to prevent the backflow of liquid toward the container (at least paragraph [0060]).
With regard to claim 13, which depends from claim 1, Alluigi discloses wherein upon releasing the trigger, the aspiration hole is in communication with the 
 With regard to claim 14, which depends from claim 1, Alluigi discloses wherein upon releasing the trigger to return the piston to the rest position, the negative pressure delivers the liquid in the container into the pressure chamber through a liquid aspiration duct and the second liquid valve and the aspiration hole aspirates air into the container through an air aspiration duct that is fluidically separated from the liquid aspiration duct in a joining compartment that joins a primary liquid aspiration duct with a secondary liquid aspiration duct (see discussion of operation of the device of Alluigi in at least paragraphs [0029], [0030], [0039], [0040], [0060], [0063], [0068], [0081], [0094], [0098]-[0100]), and annotated Fig. 2 below).

    PNG
    media_image4.png
    566
    786
    media_image4.png
    Greyscale


Claim(s) 1-3, 9, and 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. patent no. 6,116,472 (Wanbaugh et al.).
With regard to claim 1, Wanbaugh discloses positioning a piston (19) in a pressure chamber (pump chamber 26) and having a liquid in an initial rest position, wherein in the initial rest position an aspiration hole (vent port 31) is separated from the pressure chamber with a first seal (25) of the piston and separated from the outside environment with a second seal (27) of the piston and a first liquid valve (discharge valve 42) is closed (see at least Fig. 1); providing a trigger to be actuated to position the piston in a dispensing position (see trigger lever 21 discussed at least col. 3, lines 37-47, col. 6, lines 16-28), wherein the aspiration hole is separated from the pressure chamber and the first liquid valve is opened to deliver the liquid from the pressure chamber to a dispenser duct to enable dispensing of the liquid through a nozzle (at least col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18); and providing the trigger to be released and allow the return of the piston to the rest position, wherein upon releasing the trigger negative pressure formed in the pressure chamber at least one of (i) closes the first liquid valve, (ii) opens a second liquid valve to deliver a liquid in the container into the pressure chamber (at least col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18), and (iii) allows the aspiration hole to be in communication with the outside environment so that air can be aspirated into the container (at least col. 3, lines 48-67).
	Wanbaugh discloses the recited structure of claim 1, and thus, even if not explicitly set forth in the disclosure, inherently performs the recited method of claim 1 during the normal operational usage of the disclosed device (see also the discussion of 
	With regard to claim 2, which depends from claim 1, Wanbaugh discloses the first liquid valve is a first diaphragm (discharge valve 42 Fig. 1, at least col. 4, lines 19-36) and the second liquid valve is a second diaphragm (inlet valve 41 Fig. 1, at least col. 4, lines 19-36), wherein the first and second diaphragms open and close during actuation of the trigger (see also the discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18).
With regard to claim 3, which depends from claim 1, Wanbaugh discloses wherein releasing the trigger further comprises delivering the liquid from the container (see also the discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18) through a primary liquid aspiration duct (formed by dip tube retainer 58) in an auxiliary body (plug seal 60) to a secondary liquid aspiration duct (flow channel 37) in communication with the pressure chamber through a joining compartment (see cored out portion 39, joining the diptube retainer duct with the flow channel 37) joining the primary and secondary liquid aspiration ducts that are axially offset (flow channel 37 is perpendicular to dip tube retainer duct, and is thus “axially offset”).
With regard to claim 9, which depends from claim 1, Wanbaugh discloses wherein upon actuating the trigger, the piston slides sealingly along a pressure axis of the pressure chamber and the liquid is dispensed through the nozzle along a dispenser axis of the dispenser duct (45, Fig 1; see also the discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18), 
With regard to claim 11, which depends from claim 1, Wanbaugh discloses wherein the piston is movable in the pressure chamber between the initial rest position where a volume in the pressure chamber is maximum to the dispensing position where the volume of the pressure chamber is minimum (see discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18).
With regard to claim 12, which depends from claim 1, Wanbaugh discloses wherein upon actuating the trigger to position the piston in the dispensing position, the second liquid valve remains closed to prevent the backflow of liquid toward the container (see discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18, see also the shape of the valve 41 in Fig. 1, which clearly is pushed closed upon the creation of positive pressure in the pump chamber 26).
With regard to claim 13, which depends from claim 1, Wanbaugh discloses wherein upon releasing the trigger, the aspiration hole is in communication with the outside environment for at least part of a return phase of the piston to the rest position (see discussion of operation of the device of Wanbaugh at least in col. 3, lines 48-67, col. 4, lines 53-67, col. 5, lines 3-18).

Claim(s) 1, 2, 8, 9, and 10-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. patent no. 4,640,444 (Bundschuh).
With regard to claim 1, Bundschuh discloses method of dispensing (at least col. 1, lines 5-7) comprising: positioning a piston (pump member 14) in a pressure chamber (product chamber 127) and having a liquid in an initial rest position, wherein in the initial rest position an aspiration hole (vent port 106) is separated from the pressure chamber with a first seal of the piston and separated from the outside environment with a second seal of the piston (see annular lip seals 61 and 63 on opposite sides of the aspiration hole in the rest position shown in Fig. 2) and a first liquid valve (78) is closed (see Fig. 2); providing a trigger to be actuated to position the piston in a dispensing position (see trigger 84), wherein the aspiration hole is separated from the pressure chamber and the first liquid valve is opened to deliver the liquid from the pressure chamber to a dispenser duct to enable dispensing of the liquid through a nozzle (see at least Fig. 12); and providing the trigger to be released and allow the return of the piston to the rest position, wherein upon releasing the trigger negative pressure formed in the pressure chamber at least one of (i) closes the first liquid valve, (ii) opens a second liquid valve (125) to deliver a liquid in the container into the pressure chamber, and (iii) allows the aspiration hole to be in communication with the outside environment so that air can be aspirated into the container (see Fig. 13).
	With regard to claim 2, which depends from claim 1, Bundschuh discloses the first liquid valve is a first diaphragm (78, see Fig. 2) and the second liquid valve is a second diaphragm (125, see Fig. 2), wherein the first and second diaphragms open and close during actuation of the trigger (see Figs. 12 and 13).
With regard to claim 8, which depends from claim 1, Bundschuh discloses wherein actuating the trigger to position the piston in the dispensing position, the aspiration hole is separated from the pressure chamber with the first seal and the second seal and open to the outside environment (see at least Fig. 12).
With regard to claim 9, which depends from claim 1, Bundschuh discloses wherein upon actuating the trigger, the piston slides sealingly along a pressure axis of the pressure chamber (see at least Figs. 12 and 13) and the liquid is dispensed through the nozzle (at 35) along a dispenser axis of the dispenser duct (unlabeled, see at least Figs. 2, and 11-13), wherein the dispenser axis and the pressure axis are substantially parallel to one another (see at least Figs. 2, and 11-13, unlabeled common axis forms the axis of both the dispensing duct and the pumping chamber, and is therefore “parallel” as it is coincident).
With regard to claim 10, which depends from claim 1, Bundschuh discloses wherein upon releasing the trigger, the negative pressure formed in the pressure chamber closes the first liquid valve disposed over an opening in the dispenser duct and opens the second liquid valve disposed over an opening (port 108) in the pressure chamber and adjacent the second liquid aspiration duct (see at least Figs. 2 and 12).
With regard to claim 11, which depends from claim 1, Bundschuh discloses wherein the piston is movable in the pressure chamber between the initial rest position where a volume in the pressure chamber is maximum (see Fig. 2) to the dispensing position where the volume of the pressure chamber is minimum (see Fig. 12).
With regard to claim 12, which depends from claim 1, Bundschuh discloses wherein upon actuating the trigger to position the piston in the dispensing position, the 
With regard to claim 13, which depends from claim 1, Bundschuh discloses wherein upon releasing the trigger, the aspiration hole is in communication with the outside environment for at least part of a return phase of the piston to the rest position (see Fig. 12).

Claim(s) 15-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. publication no. 2013/0026192 (Alluigi).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a). Alternatively, the claim for priority to BS 2010A000155 can be perfected with a certified English translation thereof, which would provide an earlier effective filing date for the pending application.
With regard to claims 15-17 and 19, Alluigi discloses every feature thereof (see Figs. 1, 2, and 4; A trigger dispenser (1) for liquids comprises a suction valve (30) comprising a diaphragm (32) housed in the pumping chamber (4) and a delivery valve 
Alluigi further discloses an aspiration hole seperated from the pressure chamber, when in the rest position, with a first seal of the piston and separated from an outside environment with a second seal of the piston and wherein in the dispensing position the aspiration hole is separated from the pressure chamber, wherein upon initially releasing the trigger, the aspiration hole is in communication with the outside environment until the piston reaches the rest position (see annotated Figure below).

    PNG
    media_image5.png
    345
    473
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 24 November 2020 and 14 January 2021 have been fully considered but they are only partially persuasive.
With respect to claim 1, applicant did not provide any discussion of how the amendments thereto cause the claim to define over the prior art, and therefore, the rejections thereof, and the dependent claims thereof, are maintained.
Applicant’s arguments with respect to amended claims 15 and 19, see remarks filed 24 November 2020 and 14 January 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. publication no. 2013/0026192 (Alluigi), as set forth in detail above.

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
	In particular, U.S. patent no. 5,590,834 discloses a trigger actuated pump mechanism that includes offset valve structures (80, 112).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754